                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01537-PAB-SKC

TINA MASON,

       Plaintiff,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant’s Motion to Dismiss [Docket No.

14].1 Defendant seeks an order dismissing plaintiff’s complaint, Docket No. 5, without

prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to comply with Fed. R. Civ. P.

8(a)(2) and (d)(1). Docket No. 14 at 1.

       This case arises out of a dispute over insurance coverage. Plaintiff Tina Mason

alleges that she suffered injuries as a result of a car accident in October of 2014.

Docket No. 5 at 2-3, ¶¶ 4, 19. At the time of the accident, plaintiff was insured by one

or more auto insurance policies issued by defendant. Id. at 3 ¶ 20. Plaintiff alleges that

defendant has failed to fully compensate her for her injuries as required by the relevant

insurance policies. Id. at 14, ¶ 123.




       1
        At the time the motion was filed, American Family Mutual Insurance Company
and American Family Insurance Company were also defendants; however, plaintiff
voluntarily dismissed these defendants by notice while this motion was pending.
Docket No. 27.
       On May 4, 2019, plaintiff filed this lawsuit in the District Court for the City and

County of Denver, Colorado. Docket No. 1-1. 2 The complaint alleges, in some detail,

plaintiff’s medical history arising out of the accident and her dealings with defendant as

she attempted to claim her insurance benefits. Docket No. 5 at 3-14, ¶¶ 25-123. The

complaint is seventeen single-spaced pages long and contains 120 paragraphs of

“general allegations.” Id. at 2-14, ¶¶ 4-123. Plaintiff brings claims for common-law

breach of contract, common-law breach of an insurance contract, and unreasonable

delay and denial of insurance benefits in violation of Colo. Rev. Stat. §§ 10-3-

1115(1)(a) and 1116(1). Id. at 15-17, ¶¶ 124-143.

       Defendant moves for dismissal of the complaint without prejudice for failure to

comply with Federal Rule of Civil Procedure 8. Rule 8 “serves the important purpose of

requiring plaintiffs to state their claims intelligibly so as to inform the defendants of the

legal claims being asserted.” Mann v. Boatwright, 477 F.3d 1140, 1148 (10th Cir.

2007). Accordingly, Rule 8(a)(2) requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Similarly, Rule

8(d)(1) requires each allegation in the complaint to be “simple, concise, and direct.”

Dismissal of a complaint without prejudice for failure to comply with Rule 8 is “within the

sound discretion of the trial court.” Carbajal v. City and Cty. of Denver, 502 F. App’x

715, 716 (10th Cir. 2012) (citing Atkins v. Nw. Airlines, Inc., 967 F.2d 1197, 1203 (8th

Cir. 1992)).




       2
           Defendants subsequently removed the case to this Court. Docket No. 1.

                                               2
       Defendant objects to the complaint primarily on the basis that the “general

allegations” are excessively detailed. Docket No. 14. Defendant’s analysis of the

complaint is cursory, complaining that plaintiff’s allegations fail to “achiev[e] brevity,

simplicity, or clarity” and arguing that the complaint “should have been reduced to . . . a

small number of simply-worded allegations.” Id. at 6-7.

       The Court is not persuaded that the complaint violates Rule 8. A complaint

violates Rule 8 when it is “virtually impossible to understand” or “completely lacking in

clarity and intelligibility.” See Mitchell v. City of Colo. Springs, Colo., 194 F. App’x 497,

498 (10th Cir. 2006); see also Mann, 477 F.3d at 1148 (describing a complaint as

violating Rule 8 if it “neither identifies a concrete legal theory nor targets a particular

defendant”). The complaint in this case is far from that standard. Defendant compares

plaintiff’s complaint to the complaint in Ausherman v. Stump, 643 F.2d 715 (10th Cir.

1981), but that comparison does not help its cause. See Docket No. 14 at 6. The

Ausherman complaint “consist[ed] of sixty-three pages, with nine pages of

attachments,” and consisted of a “rambling narration” that was “difficult to follow,” and

“commingled” the various causes of action. Ausherman, 643 F.2d at 716-17. By

contrast, plaintiff’s complaint is seventeen pages long, contains a coherent narrative,

and clearly articulates its three causes of action. See generally Docket No. 5.

Defendant does not offer authority indicating that Rule 8 requires plaintiff to construct

her complaint with only that factual detail that defendant believes is necessary. Cf.

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (for purposes of establishing

federal jurisdiction, plaintiff is the master of her complaint). Although the complaint may



                                               3
contain somewhat more detail than defendant believes is strictly necessary to sustain

plaintiff’s claims, the Court is satisfied that the complaint is compliant with Rule 8.3 It is

therefore

       ORDERED that defendant’s Motion to Dismiss [Docket No. 14] is DENIED.


       DATED March 9, 2020.

                                    BY THE COURT:



                                    PHILIP A. BRIMMER
                                    Chief United States District Judge




       3
          Additionally, the Court notes that the motion violates D.C.COLO.L.CivR 7.1(a),
which requires counsel for the moving party to describe in the motion what “reasonable
good faith efforts to confer with any opposing counsel” he or she undertook before filing
the motion. Because defendants bring the motion under Fed. R. Civ. P. 41, it does not
fall into any of the exceptions to the duty to confer outlined in D.C.COLO.L.CivR 7.1(b).
The issue that defendant raises in this motion is exactly the sort that could be resolved
through meaningful conferral instead of motion practice. See Arthur R. Miller et al., 5
Federal Practice & Procedure § 1281 (3d ed. Aug. 2019 update) (“[T]here is a general
antipathy toward motion practice that is designed simply to polish the pleadings.”).

                                               4
